Citation Nr: 1705045	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagitis as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 10, 2008, for the award of service connection for PTSD.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had one year and 17 days of active duty service during the period from October 1968 to September 1974.  He served in the Republic of Vietnam from April 1969 to June 1969 and was discharged from service under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and June 2011 by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO has adjudicated the earlier effective date issue as arising from an August 2010 rating decision, the Board finds that new and material evidence pertinent to this matter was received in March 2010 prior to the expiration of the appeal period from the April 2009 rating decision granting entitlement to service connection for PTSD and assigning an effective date of the award from June 10, 2008.

The issue of entitlement to service connection for GERD with Barrett's esophagitis as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's original PTSD claim filed on September 12, 2005, and denied due to insufficient stressor information; and, the claim was subsequently granted based upon the receipt of service department records.



CONCLUSION OF LAW

The criteria for an effective date from September 12, 2005, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to the general effective date rule for reopened claims, however, is provided when, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1) (2016).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") recognized that 38 C.F.R. 
§ 3. 156 (c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  


VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, that is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the Veteran contends that an effective date earlier than June 10, 2008, for the award of service connection for PTSD is warranted.  In his August 2010 notice of disagreement he asserted that an effective date from 1998 was warranted based upon PTSD symptoms manifest during VA treatment.  He also stated that he had applied for VA compensation for PTSD in 1999 that was denied.  In his January 2013 VA Form 9 he asserted that an earlier effective date was warranted based upon his September 2005 claim for PTSD.  

VA treatment records show that in December 1998 the Veteran reported having sustained a closed head injury with craniotomy in 1959 and reported neuropsychiatric symptoms including nightmares, fright, and flashbacks of Vietnam.  The examiner's assessment was rule out PTSD.  Reports dated in 1999 included diagnoses of PTSD without additional comments as to etiology or indication of any intent to file a service connection claim.  

VA records show the Veteran's application for VA benefits including service connection for PTSD was received on September 12, 2005.  The Veteran noted that he had not previously filed a claim for VA benefits.  The Veteran did not respond to a subsequent request to provide additional information in support of his PTSD claim including specific information as to any associated stressor events in service.  An August 2006 rating decision denied service connection for PTSD based upon the absence of a verified stressor.  

In correspondence received by VA on June 10, 2008, the Veteran requested that his PTSD claim be reopened.  VA treatment records were obtained including a report noting that psychological testing in November 2007 was supportive of a diagnosis of PTSD.  In an August 2008 statement he described having been experienced mortar attacks during his service in Vietnam.  An October 2008 VA memorandum found that service records documented that the Veteran's unit had served in an area that had received numerous mortar and/or rocket attacks by enemy forces and that his stressor events were verified.  An April 2009 rating decision granted entitlement to service connection for PTSD effective from June 10, 2008.  A June 2009 VA report of general information noted the Veteran had requested that his PTSD claim be reconsidered and stated that he would be sending new evidence from his doctor.  In March 2010 he provided annotated copies of VA treatment records dated in 1998 and 1999 including diagnoses of PTSD.  

Based upon the evidence of record, the Board finds the Veteran's original PTSD claim filed on September 12, 2005, was denied in an August 2006 rating decision due to insufficient stressor information and that the claim was subsequently granted in April 2009 based upon the receipt of new and material service department records.  Although the Veteran did not provide specific information pertinent to his PTSD stressors prior to the August 2006 rating decision, documents indicating his service in Vietnam and his reports of having experienced flashbacks of Vietnam were of record or constructively of record at that time.  An earlier effective date from the date of VA receipt of the Veteran's original PTSD claim on September 12, 2005, is warranted under the provisions of 38 C.F.R. § 3.156(c)(3).  The Board finds, however, that based upon the overall evidence of record no earlier service connection claim for PTSD was received by VA and that an effective date for PTSD may not be awarded earlier than September 12, 2005.



ORDER

Entitlement to an effective date from September 12, 2005, but no earlier, for the award of service connection for PTSD is granted, subject to the regulations governing the payment of monetary awards.


REMAND

As to the service connection issue remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran contends that he has GERD with Barrett's esophagitis as a result of his service-connected PTSD.  In support of his claim he provided a January 2010 statement from a VA clinical social worker and a VA clinical nurse specialist noting that digestive problems, as well as other medical conditions, were symptoms commonly associated with PTSD.  It was noted that "[w]hile certainty of causation cannot be determined, it would appear by "circumstantial evidence" that GERD could have been in response to the stressor causing [his] PTSD, or stressors associated with [his] military experiences."  An April 2011 VA examination, however, noted that there was no mention of PTSD, anxiety, or any mental health condition being associated with GERD in the medical literature.  The examiner found it was less likely that the Veteran's GERD was related to his PTSD.  The Board notes that these opinions are in conflict as to causation, but that neither opinion addresses the issue of aggravation.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination or medical opinion where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  An additional clarifying VA medical opinion is required in this case.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Prior to the examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has GERD with Barrett's esophagitis that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected PTSD, or
d. was permanently aggravated by his service-connected PTSD.  

The examiner must acknowledge review of the pertinent evidence of record, including the January 2010 VA medical statement and April 2011 VA examination report.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


